Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 10




                                   UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

  HAMMAD HAIDER,
  and other similarly-situated individuals,

  Plaintiff(s),                                             Case No.:

  v.

  HORIZON STARS, LLC d/b/a The Mughal
  Restaurant, a Florida Corporation, and
  Arif Kazi, individually,

  Defendants,
  ______________________________________/


                                            COMPLAINT
                                (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

          COMES NOW Plaintiff, HAMMAD HAIDER, by and through the undersigned counsel,

  and hereby brings suit against Defendants HORIZON STARS, LLC d/b/a The Mughal

  Restaurant, hereafter “Mughal”, and Arif Kazi, individually, and would allege as follows:

                                 JURISDICTION, VENUE, AND PARTIES

          1. This is an action to recover money damages for unpaid overtime wages and

                  withheld wages under the laws of the United States. This Court has jurisdiction

                  pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

                  jurisdictional placement)(“the Act”), and supplemental jurisdiction over Plaintiff’s

                  state law claims pursuant to 28 U.S.C. §§1332 and 1367.

          2. Plaintiff is a resident of Broward County, Florida, is over the age of 18 years old, and

                  is otherwise sur juris. Plaintiff is a covered employee for purposes of the Act.

          3. Defendant HORIZON STARS, LLC d/b/a “The Mughal Restaurant” is a Florida

                  Corporation, doing business in Broward County, Florida, and is otherwise sui juris.
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 10




        4. Upon information and belief, the individual Defendant Arif Kazi was, and is now,

           the director and/or owner of Defendant Corporation HORIZON STARS, LLC, a

           Florida Corporation, is a resident of Broward County, Florida, is over the age of 18

           years old, and is otherwise sui juris.

                        ALLEGATIONS COMMON TO ALL COUNTS

        5. Mughal is a restaurant located at 2100 N. University Drive, Pembroke Pines, Florida.

           The primary function of the restaurant is to sell food items to customers, whether

           said customers sit down at the restaurant, have same delivered, or carry out the

           food.

        6. During the time Plaintiff was employed by Mughal and Defendant Kazi, he was

           employed as a chef at the restaurant. At a certain point in time during his

           employment, Mughal fired its dishwasher and Plaintiff manned both this job and

           that of being a chef.

        7. While employed by Defendants, Plaintiff worked an average of seventy-four (74)

           hours per week without being compensated at the rate of not less than one and one

           half times the regular rate at which he was employed.

        8. Plaintiff was paid $12.16 an hour from approximately July 2019 through August 2020

           (the “relevant time period”), but was never compensated at the overtime rate for the

           hours that he worked in excess of 40 hours per week. Payments were made by either

           check or through an electronic payment method. Plaintiff seeks to recover for all

           accrued unpaid overtime wages as allowed by law.

        9. In addition to the foregoing, during the course of Plaintiff’s employment, from

           February 25, 2020 though August 1, 2020, Defendants withheld monies from Plaintiff

           in excess of $10,000.00 at its greatest point. When Plaintiff contacted Defendant Kazi
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 10




           re same, payments totaling $5,000.00 were made. Upon demand by Plaintiff’s

           counsel thereafter, another payment of $1,500.00 was made; albeit, a balance remains

           to this end. See correspondence attached hereto as Exhibit “A”.

        10. On or about August 2020, Plaintiff confronted Defendant Kazi about the remaining

           sums due and owing and the failure to pay overtime wages, at which time he was

           unceremoniously terminated from his employment by Defendants as a consequence

           of same.

        11. All conditions precedent to maintaining this lawsuit have either been performed,

           excused, or waived.

                                    COUNT I:
                 WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME; AS TO ALL DEFENDANTS

        12. Plaintiff alleges and reviews each and every factual allegation as stated in

           paragraphs 1-11 above as if set out in full herein.

        13. This action is brought by Plaintiff and those similarly-situated to recover from

           Mughal unpaid overtime compensation, as well as an additional amount as

           liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29

           U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C.

           § 207 (a)(1) states, “ No employer shall employ any of his employees… for a work

           week longer than 40 hours unless such employee receives compensation for his

           employment in excess of the hours above-specified at a rate not less than one and a

           half times the regular rate at which he is employed.”

        14. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29 U.S.C.

           § 216(b). At all times pertinent to this Complaint, Mughal was engaged in interstate

           commerce. At all times pertinent to this Complaint, Mughal operates as an
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 10




           organization which sells and/or markets its services and/or goods to customers

           from throughout the United States and also provides its services for goods sold and

           transported from across state lines of other states, and the Employer/Defendant

           obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

           sources, uses telephonic transmissions going over state lines to do its business,

           transmits funds outside the State of Florida, and otherwise regularly engages in

           interstate commerce, particularly with respect to its employees. Upon information

           and belief, the annual gross revenue of Mughal was at all times material hereto in

           excess of $500,000 per annum, and/or Plaintiff and those similarly-situated, by

           virtue of working in interstate commerce, otherwise satisfy the Act’s requirements.

        15. By reason of the foregoing, Mughal is, and was during all times hereafter

           mentioned, an enterprise engaged in commerce or in the production of goods for

           commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)

           and/or Plaintiff and those similarly-situated were and/or are engaged in interstate

           commerce for Mughal. Mughal’s business activities involve those to which the Fair

           Labor Standards Act applies. Mughal is a restaurant and its business activities, affect

           interstate commerce.

        16. Prior to the completion of discovery, and to the best of Plaintiffs’ knowledge, at the

           time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages is

           as follows:

               a. Hours worked

                    10:00 a.m. – 11:00 p.m.   Fridays and Saturdays

                    10:00 a.m. – 10:00 p.m.   Mondays, Wednesdays, Thursdays, and Sundays
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 10




               b. Calculation of wages:

                   Regular rate = $12.16 per hour      Overtime rate (OT) = $18.24 per hour

                              $18.24, less $12.16 (unpaid OT rate per/hour) = $6.08

                   $6.08 x 34 hours of OT per week = $206.72

                   $206.72 (OT owed per week) x 56 weeks = $11,576.32 TOTAL OT OWED




               c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

        17. At all times material hereto, the Defendants Mughal and Kazi failed to comply with

           Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and

           those similarly-situated performed services and worked in excess of the maximum

           hours provided by the Act, but no provision was made by Defendants Mughal and

           Kazi to properly pay them at the rate of time and one half for all hours worked in

           excess of forty hours (40) per workweek as provided in said Act. The additional

           persons who may become Plaintiffs in this action are weekly-paid employees and/or

           former employees of Defendants who are and who were subject to the unlawful

           payroll practices and procedures of Defendants and were not paid time and one half

           of their regular rate of pay for all overtime hours and straight time hours worked in

           excess of forty.

        18. Defendants Mughal and Kazi knew and/or showed reckless disregard of the

           provisions of the Act concerning the payment of overtime wages as required by the

           Fair Labor Standards Act. Plaintiff and those similarly-situated are owed these

           overtime wages since the commencement of Plaintiff’s and those similarly-situated

           employees employment with Defendants as set forth above. In addition to this,
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 10




             Plaintiff and those similarly-situated are entitled to recover double damages. Upon

             further information and belief, Defendants never posted any notice, as required by

             the Fair Labor Standards Act and Federal Law, to inform employees of their federal

             rights to overtime and minimum wage payments.

         19. The individual Defendant, Kazi, was, and is now, the director and/or owner of

             Defendant Corporation. Defendant Kazi, was the employer of Plaintiffs and others

             similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

             Act” [29 U.S.C. § 203(d)], in that the individual Defendant acted directly in the

             interests of Defendant’s employer in relation to the employees of Defendant’s

             employer, including Plaintiff and others similarly situated. Defendant Kazi had

             operational control of the businesses, provided Plaintiff with his work schedule, and

             is jointly liable for Plaintiff’s damages.

         20. Defendants Mughal and Kazi willfully and intentionally refused to pay Plaintiffs

             overtime wages as required by the law of the United States as set forth above and

             remains owing Plaintiff these overtime wages since the commencement of Plaintiff’s

             employment with Defendants Mughal and Kazi as above set forth.

         21. Plaintiff has retained the law offices of the undersigned attorney to represent them in

             this action and are obligated to pay a reasonable attorneys’ fee.

         WHEREFORE, Plaintiff HAMMAD HAIDER and those similarly-situated respectfully

  requests that this Honorable Court:

                 a. Enter judgment for Plaintiff and other similarly-situated and against the

                     Defendants Mughal and Kazi on the basis of Defendants’ willful violations

                     of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 10




               b. Award Plaintiffs actual damages in the amount shown to be due for unpaid

                   wages and overtime compensation for hours worked in excess of forty per

                   week, with interest; and

               c. Award Plaintiff an equal amount in double damages/liquidated damages;

                   and

               d. Award Plaintiff reasonable attorneys' fees and costs of suit; and

               e. Grant such other and further relief as this Court deems equitable and just

                   and/or available pursuant to Federal Law.


                               COUNT II:
   FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C.215 (a)(3) RETALIATION

        22. Plaintiff alleges and reviews each and every factual allegation as stated in

           paragraphs 1 through 11 of this complaint as if set out in full herein.

        23. 29 U.S.C. § 215(a)(3) of the FLSA states that is a violation to “discharge or in any

           other manner discriminate against any employee because such employee has filed

           any complaint or instituted or caused to be instituted any proceeding under or

           related to this Act, or has testified or is about to testify in any such proceeding, or

           has served or is about to serve on an industry committee.”

        24. Defendants Mughal and Kazi’s conduct as set forth above constitutes a violation of

           the FLSA’s anti-retaliation provision.

        25. The motivating factor that caused Plaintiff’s adverse employment action as described

           above was Plaintiff’s complaint regarding unpaid overtime wages.

        26. Defendants Mughal and Kazi’s conduct was in direct violation of the FLSA, and, as

           a direct result, Plaintiff has been damaged.
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 8 of 10




        WHEREFORE, Plaintiff respectfully prays for the following relief against Defendants:

               a. Adjudge and decree that Defendants have violated the FLSA and have done

                   so willfully, intentionally and with reckless disregard for Plaintiff’s rights;

               b. Award Plaintiff actual damages in the amount shown to be due for unpaid

                   overtime wages, with interest; and

               c. Award Plaintiff an equal amount in double damages/liquidated damages;

                   and

               d. Award Plaintiff the costs of this action, together with reason attorney fees;

                   and

               e. Grant Plaintiff such additional relief as the Court deems just and proper

                   under the circumstances.


                                COUNT III:
            STATUTORY VIOLATION OF FLORIDA’S MINIMUM WAGE ACT

        27. Plaintiffs alleges and reviews each and every factual allegation as stated in

           paragraphs 1-11 of this complaint as if set out in full herein.

        28. This is an action to recover from Defendants Mughal and Kazi unpaid minimum

           wages, as well as an additional amount as liquidated damages, costs, and reasonable

           attorney’s fees under the provisions of the Florida Minimum Wage Act §448.10,

           Florida Statutes.

        29. § 448.310(3), Florida Statutes provides that all employers shall pay its employees a

           minimum wage of a rate then in effect as proscribed by law.

        30. From on or about February 25, 2020 through August 21, 2020, Defendants withheld

           certain monies from Plaintiff which comprised Plaintiff’s wages and/or minimum

           wages herein.
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 9 of 10




        31. By retaining Plaintiff’s wages, in whole or part, Defendant caused Plaintiff not to be

           compensated at the minimum wage rate for all the hours worked per week. Plaintiff

           seeks to recover these unpaid minimum wages accumulated for all the time

           allowable by law which by Plaintiff’s estimate remains at the sum of $3,500.00.

        32. The records, if any, concerning the number of hours actually worked by Plaintiff and

           all other employees, and the compensation actually paid to such employees should

           be in the possession and custody of Defendants. However, upon information and

           belief, Defendants did not maintain accurate and complete time records of hours

           worked by Plaintiffs and other employees.

        33. Prior to the completion of discovery, and to the best of Plaintiffs’ knowledge, at the

           time of the filing of this complaint Plaintiff ‘s good faith estimate of unpaid and/or

           withheld “minimum” wages is set forth in Exhibit “A” in the amount of $3,500.00.

        34. Defendants Mughal and Kazi knew and/or showed reckless disregard of the

           provisions of the Act concerning the payment of minimum wages as required by the

           Florida Minimum Wage Act.

        35. At the times mentioned, Defendant Kazi, was manager and/or owner/director of

           Mughal. According to the Florida State Constitution, the terms "Employer,"

           "Employee" and "Wage" shall have the meanings established under the Federal Fair

           Labor Standards Act (FLSA) and its implementing regulations. Therefore, Defendant

           Kazi, Plaintiff’s employer within the meaning of the Florida Minimum Wage Act

           pursuant to Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in

           that this individual Defendant acted directly in the interests of Defendant employer

           in relation to the employees of Defendant employer, including Plaintiffs. Defendant
Case 0:20-cv-62394-JEM Document 1 Entered on FLSD Docket 11/23/2020 Page 10 of 10




             Kazi had operational control of the business, provided Plaintiff with his work

             schedule, and is jointly liable for Plaintiff’s damages.

         36. Defendants Mughal and Kazi, willfully and intentionally refused to pay Plaintiffs

             minimum wages as required by the laws of Florida as above set forth.

         37. Pursuant to §448.10 (6)(a), Florida Statute, Plaintiff has provided Defendants with

             notice of Plaintiff’s minimum wage claims entitlement, work dates for which

             payment is sought, in the approximate amount of alleged unpaid wages. See

             attached Exhibit “A”.

         38. Plaintiff has retained the law offices of the undersigned attorney to represent them in

             this action and is obligated to pay a reasonable attorneys’ fee.

         WHEREFORE, Plaintiff and those similarly situated respectfully request that this

  Honorable Court:

                   a. Enter judgment for Plaintiff and against the Defendants Mughal and Kazi,

                      on the basis of Defendant’s willful violations of the Florida Minimum Wage

                      Act;

                   b. Award Plaintiff actual damages in the amount shown to be due for unpaid

                      minimum wages, with interest;

                   c. Award Plaintiff an equal amount in double damages/liquidated damages;

                   d. Award Plaintiff his reasonable attorneys' fees and costs of suit; and

                   e. Grant such other and further relief as this Court deems equitable and just

                      and/or available pursuant to Federal Law.

                                            JURY DEMAND

         Plaintiff, as well as those similarly situated, demand trial by jury of all issues triable as of

  right by jury.
